MEMORANDUM **
Richard J. Drennon, an Idaho state prisoner, appeals pro se the district court’s judgment dismissing his action with prejudice for failure to comply with its “Case Management Plan.” We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, Thompson v. Housing Auth. of the City of Los Angeles, 782 F.2d 829, 832 (9th Cir.1986) (per curiam), and we affirm.
The district court did not abuse its discretion in dismissing Drennon’s action because Drennon continually violated the “Case Management Plan” even though the court specifically warned Drennon that it would dismiss his action with prejudice if he continued to violate its order. See Fed.R.Civ.P. 41(b); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-62 (9th Cir.1992).
The district court also did not abuse its discretion in denying Drennon’s request for appointment of counsel, Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991), or his motion for reconsideration, Kona Enterprises, Inc. v. Estate of Bishop, 229 F.3d 877, 883, 890 (9th Cir.2000).
Drennon’s remaining contentions lack merit.
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.